Name: 98/201/EC: Commission Decision of 4 March 1998 authorising the Member States exceptionally to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of Vitis L., other than fruits, originating in Hungary or Romania
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  trade;  European Union law
 Date Published: 1998-03-13

 Avis juridique important|31998D020198/201/EC: Commission Decision of 4 March 1998 authorising the Member States exceptionally to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of Vitis L., other than fruits, originating in Hungary or Romania Official Journal L 076 , 13/03/1998 P. 0039 - 0043COMMISSION DECISION of 4 March 1998 authorising the Member States exceptionally to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of Vitis L., other than fruits, originating in Hungary or Romania (98/201/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 98/2/EC (2), and in particular Article 14(1) thereof,Having regard to the request made by Austria, in respect of plants of Vitis L., other than fruits, originating in Hungary or Romania,Whereas, under the provisions of Directive 77/93/EEC, plants of Vitis L., other than fruits, originating in third countries, may in principle not be introduced into the Community;Whereas the use of propagating material of Vitis L. imported from Hungary or Romania had become an established practice before Austria's accession to the Community; whereas this propagating material was intended to be used to produce grafted material in Austria;Whereas, in respect of the said imports into the Community of the said plants, on the basis of information supplied by the relevant Member State, it appears that in Hungary or Romania, plants of Vitis L. can be grown under adequate health conditions and that there are no sources for the introduction of exotic diseases affecting plants of Vitis L.;Whereas therefore a derogation should be authorised for a limited period, provided that it includes specific conditions and without prejudice to Council Directive 68/193/EEC (3), as last amended by the Act of Accession of Austria, Finland and Sweden, and any implementing measures made thereunder;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 1. The Member States are hereby authorised to provide, under the conditions laid down in paragraph 2, for exceptions from Article 4(1) of Directive 77/93/EEC, with regard to the prohibitions referred to in Part A, point 15 of Annex III thereto for plants of Vitis L., other than fruits, originating in Hungary or Romania.2. The following specific conditions shall be satisfied:(a) the plants shall be propagating material in the form of unrooted cuttings (hereinafter referred to as 'cuttings`) of the following rootstock varieties:- Vitis berlandieri x Vitis riparia, selection Kober 5BB,- Vitis berlandieri x Vitis riparia 5C;(b) the cuttings shall be intended to be used in the Community at premises referred to in (h), as rootstocks for grafting in order to produce grafted plants in the Community;(c) the cuttings intended for the Community shall be:- harvested from stock plantation material grown in vineyards, which are officially registered. The lists of the registered vineyards shall be made available to the Member States making use of the derogation and to the Commission, at the latest by 1 February 1998. These lists shall include the name(s) of the rootstock varieties, the number of rows planted with these varieties, the number of plants per row for each of these vineyards, as far as they are deemed suitable for dispatch to the Community in 1998, under the conditions laid down in this Decision,- properly packed and the packaging made recognisable with a marking, enabling the identification of the registered nursery and the variety,- accompanied by a phytosanitary certificate issued in Hungary or Romania in accordance with Article 7 of Directive 77/93/EEC, on the basis of the examination laid down in Article 6 thereof, in particular for freedom from the following harmful organisms:- Daktulosphaira vitifoliae (Fitch),- Xylophilus ampelinus (Panagopoulos) Willems et al.,- Grapevine Flavescence dorÃ ©e MLO,- Xylella fastidiosa (Well et Raju),- Trechispora brinkmannii (Bresad.) Rogers,- Tobacco ringspot virus,- Tomato ringspot virus,- Blueberry leaf mottle virus,- Peach rosette mosaic virus.The certificate shall state under 'Additional Declaration`, the indication 'this consignment meets the conditions laid down in Decision 98/201/EC`;(d) the official plant protection organisation of Hungary or Romania shall ensure the identity of the cuttings from the time of harvesting as referred to in (c), first indent, until the time of loading for export to the Community;(e) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by the responsible official bodies, referred to in the said Directive, of the Member States making use of this derogation, and where appropriate, in cooperation with the said bodies of the Member State in which the cuttings will be used as rootstocks. Without prejudice to the monitoring referred to in Article 19a(3) second indent, first possibility, the Commission shall determine to which extent the inspections referred to in Article 19a(3) second indent, second possibility of the said Directive shall be integrated into the inspection programme in accordance with Article 19a(5)(c) of that Directive;(f) the cuttings shall be introduced through points of entry situated within the territory of a Member State making use of this derogation and designated for the purposes of this derogation by that Member State;(g) prior to introduction into the Community, the importer shall notify each introduction sufficiently in advance to the responsible official bodies in the Member State of introduction and that Member State shall without delay convey the details of the notification to the Commission, indicating:- the type of material,- the variety and quantity,- the declared date of introduction and confirmation of the point of entry,- the names, addresses and the locations of the premises referred to in (h) where the cuttings will be used as rootstocks and where the grafted plants will subsequently be planted.At the time of import the importer shall provide confirmation of the details of the aforementioned advance notification.The importer shall be officially informed, prior to the introduction, of the conditions laid down in (a), (b), (c), (d), (e), (f), (g), (h), (i) and (j);(h) the cuttings shall be used as rootstocks for grafting and the grafted plants subsequently planted, only at premises:- for which the names, addresses and the locations have been notified by the person who intends to use the cuttings imported pursuant to this Decision, to the said responsible official bodies of the Member State in which the premises are situated, and- authorised for the purpose indicated in the first indent by the said responsible official bodies as satisfying the provisions laid down in the Annex.In those cases where the place of grafting or planting is situated in a Member State other than the Member State making use of this derogation, the said responsible official bodies of the Member State making use of this derogation, at the moment of receipt of the aforementioned advance notification from the importer, shall inform the said responsible official bodies of the Member State in which the cuttings will be used for grafting and subsequently planted giving the names, addresses and the locations of the premises where the plants will be grafted or planted;(i) at the premises referred to in (h), the- cuttings shall be subjected immediately upon arrival to testing on representative samples and using appropriate laboratory methods, and, where appropriate, indicator plants for the detection of at least the following harmful organisms:a. Blueberry leaf mottle virus,b. Grapevine Flavescence dorÃ ©e MLO and other grapevine yellows,c. Peach rosette mosaic virus,d. Tobacco ringspot virus,e. Tomato ringspot virus (strain 'yellow vein` and other strains),f. Xylella fastidiosa (Well & Raju),g. Xylophilus ampelinus (Panagopoulos) Willems et al.The material which has been found free from the harmful organisms referred to in this indent may then be used for grafting and the grafted plants shall be planted and grown in fields belonging to the premises referred to in (h) and shall remain on the premises, whether planted or stored in a bare rooted state until they are ready for sale,- grafted plants shall be, in the growing period following importation, visually inspected by the said responsible official bodies of the Member State in which the grafted plants are planted, at appropriate times, for the presence of harmful organisms or for signs or symptoms caused by any harmful organism including those of Daktulosphaira vitifoliae (Fitch); in order to identify the harmful organisms having caused such signs or symptoms an appropriate testing on any symptom observed in the visual inspection shall be carried out,- any plant which has not been found free during the said inspections or testing, referred to in the previous indents, from harmful organisms listed under (c) third indent, or otherwise of quarantine concern, shall be immediately destroyed under control of the said responsible bodies;(j) any grafted plant resulting from a successful grafting using the cuttings referred to in (a) shall only be released in 1999.Article 2 Member states shall inform the other Member States and the Commission by means of the notification referred to in Article 1(2)(g), first sentence, of any use of the authorisation. They shall provide the Commission and the other Member States, before 1 July 1998, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1(2)(i). Furthermore any other Member State in which the rootstocks are used for grafting and in which the grafted plants are planted, after the import, shall also provide the Commission and the other Member States, before 1 July 1998, with a detailed techncial report of the official examination referred to in Article 1(2)(i).Article 3 Without prejudice to the provisions laid down in Article 14(3) of Directive 77/93/EEC, the Member States concerned shall notify the Commission and the other Member States of all cases of consignments introduced pursuant to this Decision which do not comply with the conditions laid down herein.Article 4 This Decision shall apply during the period between 15 March and 31 March 1998. It shall be revoked if it is established that the conditions laid down in Article 1(2) are not sufficient to prevent the introduction of harmful organisms or have not been complied with.Article 5 This Decision is addressed to the Member States.Done at Brussels, 4 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31. 1. 1977, p. 20.(2) OJ L 15, 21. 1. 1998, p. 34.(3) OJ L 93, 17. 4. 1968, p. 15.ANNEX The quarantine containment conditions of the premises and facilities at the site or sites at which the activities are to be undertaken shall be sufficient to ensure a safe handling of the material such that any harmful organisms of concern are contained and the risk of spreading such harmful organisms eliminated. For each activity specified in the application, the risk of spread of the harmful organisms held under quarantine containment conditions shall be determined by the responsible official body, having regard to the type of material and the activity envisaged, and to the biology of the harmful organisms, the means of their dispersal, the interaction with the environment and other relevant factors relating to the risk posed by the material concerned. As a result of the assessment of the risk the responsible official body shall consider and lay down as appropriate:(a) the following quarantine measures concerning the premises, facilities and working procedures:- physical isolation from all other plant/harmful organism material, including consideration of control of vegetation in surrounding areas,- designation of a contact person responsible for the activities,- restricted access to the premises and facilities, and to the surrounding area, as appropriate, to named personnel only,- appropriate identification of the premises and facilities indicating the type of activities and the personnel responsible,- maintenance of a register of the activities performed and a manual of operating procedures, including procedures in the event of escape of harmful organisms from containment,- appropriate security and alarm systems,- appropriate control measures to prevent the introduction into and the spread within the premises of harmful organisms,- controlled procedures for sampling and for transfer between premises and facilities, of the material,- controlled waste, soil and water disposal, as appropriate,- appropriate hygiene and disinfection procedures and facilities for personnel, structures and equipment,- appropriate measures and facilities for disposal of experimental material,- appropriate indexing (including testing) facilities and procedures;and(b) further quarantine measures according to the specific biology and epidemiology of the type of material involved and the activities approved,- maintenance in facilities with separate chamber 'double door` access to personnel,- maintenance under negative air pressure,- maintenance in escape-proof containers with appropriate mesh size and other barriers e.g. water barrier for mites, closed soil containers for nematodes, electric insect traps,- maintenance in isolation from other harmful organisms and material, e.g. viruliferous plant food material, host material,- maintenance of material for breeding in breeding cages with manipulation devices,- no interbreeding of the harmful organisms with indigenous strains or species,- avoidance of continuous culture of the harmful organisms,- maintenance under conditions that strictly control the multiplication of the harmful organism, e.g. under an environmental regime such that diapause does not occur,- maintenance in such a way that no spread by propagules can occur, e.g. air streams should be avoided,- procedures to check the purity of cultures of the harmful organisms for freedom from parasites and other harmful organisms,- appropriate control programmes for the material to eliminate possible vectors,- for in vitro activities, handling of the material under sterile conditions: equipping the laboratory for the performance of aseptic procedures,- maintenance of harmful organisms spread by vectors under conditions such that there is no spread via the vector e.g. controlled mesh size, containment of soil,- seasonal isolation to ensure the activities are done during periods of low plant health risk.